It is
my distinct pleasure to express to you and to your
friendly country, the Kingdom of Sweden, my most
sincere congratulations on your election to the
presidency at this sixtieth session of the General
Assembly and to wish you every success in your
mission.
I also express to your predecessor Mr. Jean Ping,
my deep appreciation for his excellent management of
the proceedings of the previous session.
Allow me to take this opportunity to convey my
thanks and appreciation to the Secretary-General,
commending his diligent efforts in assisting the
Organization to play its role and achieve its noble
objectives of maintaining peace and security and
furthering development in the world.
Tunisia, which celebrates, along with other
members of the international community the sixtieth
anniversary of the establishment of the United Nations,
reiterates its constant commitment to the noble
principles of the Charter and reaffirms its
determination to continue to contribute, so that the
Organization may be as effective as possible.
Our world today is witnessing rapid and
successive developments, often marked by an increase
of tensions and the widening of the development gap
between the North and the South. This requires that we
intensify our consultations and coordination on the
question of reforming the United Nations and
developing its institutions, in accordance with a
comprehensive vision based on enhancing solidarity,
mutual assistance and partnership among peoples so
that our Organization will be able to deal with current
international issues efficiently.
Many of those issues still constitute a source of
concern for the international community, because of
their impact on security and stability, and foremost
among them is the Middle East problem.
In keeping with its commitment, and that of its
President, His Excellency President Zine El Abidine
Ben Ali, to peace as a strategic choice, Tunisia has
contributed to all efforts and initiatives aimed at
reaching a just, comprehensive and durable settlement
to the Palestinian question. We reiterate our call to all
parties, more particularly to the Quartet, to take
advantage of recent positive developments in the
region in order to resume peace negotiations, thus
allowing the Palestinian people to recover their
legitimate national rights and establish their own
20

independent State on their land as well as bringing
security, stability and prosperity to all peoples of the
region.
We feel that achieving just, comprehensive and
durable peace in the Middle East requires the recovery
by sisterly Syria and Lebanon of all their occupied
territories.
We also express the hope that sisterly Iraq will
complete its political process and strengthen its
constitutional institutions in accordance with the
aspirations of the Iraqi people, within a context of
security, stability and national unity.
Tunisia welcomes the important steps taken by the
Sudanese Government towards national reconciliation,
in keeping with the aspirations of the Sudanese people
to the consolidation of security and stability in that
country.
Tunisia is sparing no effort, along with the other
sisterly Arab countries, in laying the foundations for a
new phase of joint Arab action, promoting cooperation
in all the political, economic and cultural fields, and
reinforcing the process of development and
modernization, in line with the proposals made and
decisions taken by the Arab Summit in May 2004,
which Tunisia had the honour to host.
We are also keen on consolidating the bonds of
fraternity and cooperation with all fellow Arab
Maghreb countries and completing the process of
building the Arab Maghreb Union, thus meeting the
aspirations of the peoples of the Maghreb to
development and complementarity.
Although it has witnessed a number of positive
developments, the African continent continues to suffer
from the persistence of tensions and conflicts in many
of its regions. Additional efforts are required in order
to take further steps towards their settlement. Bringing
to completion the establishment of the basic structures
of the African Union would enable African countries to
move ahead in promoting cooperation and reinforcing
the foundations of security and stability in the
continent. This, in turn, will encourage development in
African countries and facilitate their integration into
the world economy.
At the Euro-Mediterranean level, Tunisia is
entering a new phase in its relations with the European
Union, a phase marked by a determination to further
promote, develop and enlarge the scope of partnership
with that Union on the basis of cooperation, solidarity,
complementarity and mutual respect, in line with the
purposes and principles adopted at the Barcelona
Conference as we prepare to celebrate the tenth
anniversary of its Declaration.
Tunisia is also endeavouring to strengthen ties of
friendship and enlarge the scope of cooperation with
the countries of the American and Asian continents in
order to establish a solidarity-based partnership that
will lay the foundations for a new stage in these
relations. That would serve the interests of all parties,
bring their peoples closer to one another and contribute
to consolidating the foundations of stability, peace and
prosperity in the world.
The intensification of violence and terrorism,
despite the joint efforts undertaken for many years to
confront that grave scourge, deepens our conviction
that the most effective way to deal with terrorism is by
unifying our methods for tackling it, thereby
strengthening the capacity of the international
community to confront terrorism and eradicate its root
causes.
In that regard, His Excellency President Zine El
Abidine Ben Ali proposed the convening of an
international conference under United Nations auspices
aimed at establishing a binding international code of
conduct on combating terrorism.
Proceeding from its steadfast adherence to the
principles of solidarity and dialogue among peoples
and its continuing endeavours to strengthen stability
and development in the world, Tunisia will take an
active role in achieving the objectives spelled out in
the Millennium Declaration and in finding appropriate
solutions to the international issues we face today.
In that regard, we would mention the General
Assembly’s adoption of the Tunisian proposal for the
establishment of a World Solidarity Fund. The
international community must now provide the
necessary financial resources so that the Fund can
launch its activities and achieve its noble objectives of
reducing poverty and famine, particularly in some
regions of Africa.
Tunisia calls for the strengthening of world
solidarity, the benefits of which were most recently
manifested in the international efforts to alleviate the
enormous damage caused by both the tsunami disaster
and hurricane Katrina.
21

As we prepare to host the second phase of the
World Summit on the Information Society — held in
response to a Tunisian proposal dating back to 1998 —
Tunisia is looking forward to the high-level
international participation of Governments, the private
sector and civil society in that important global event
in order to give it the best possible chance of success.
A successful outcome will help to establish a
solidarity-based digital culture that allows developing
countries to benefit from the vast prospects offered by
information and communication technologies and to
make the best use of them in their development plans.
Furthermore, Tunisia wishes to express its thanks
and appreciation to all Member States and to the
international and regional organizations that have
contributed to the success of its international initiative
to proclaim 2005 the International Year of Sport and
Physical Education in the service of peace, security and
development in the world.
Tunisia will continue to make an effective
contribution to strengthening the culture of dialogue
and the values of tolerance and cultural communication
among civilizations and among all the world’s
countries and peoples, and to work against fanaticism
and isolationism. We once again underline the
importance of those values in spreading security, peace
and stability throughout the world, thus freeing
humanity to direct its efforts towards comprehensive
and sustainable development in a spirit of optimism
and confidence in a better future.